ORDER

PER CURIAM.
Defendant appeals from the judgment entered pursuant to his conviction by a jury of possession of a controlled substance in violation of § 195.202.1 RSMo.1994, for which he was sentenced as a prior and persistent offender to seven years imprisonment. Defendant also appeals from an order denying, after an evidentiary hearing, his Rule 29.15 motion for postconviction relief. However, Defendant has abandoned that appeal by failing to brief any errors pertaining to the denial of postconviction relief.
With respect to Defendant’s direct appeal, no error of law appears, and an opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, we have furnished the parties with a memorandum opinion setting forth the facts and reasons for this order. The judgment is affirmed in accordance with Rules 30.25(b) and 84.16(b).